 Case 5:20-cv-05163-TLB Document 6               Filed 09/02/20 Page 1 of 3 PageID #: 110




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, and
 LEAGUE OF WOMEN VOTERS OF
 ARKANSAS,

                        Plaintiffs,
                                                     Case No. 5:20-cv-05163-TLB
                        v.
                                                     Hon. Timothy L. Brooks
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                        Defendant.



   PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION TO EXPEDITE BRIEFING ON
             THEIR MOTION FOR PRELIMINARY INJUNCTION
       Plaintiffs respectfully request that this Court grant Plaintiffs’ Motion to Expedite Briefing

on their Motion for Preliminary Injunction. If Plaintiffs’ are to qualify for the November 3, 2020

ballot, under the current rules, they have only 17 days to finalize the question of whether the

false statement requirement of Ark. Code Ann. § 7-9-601(b)(3) is unconstitutional as applied to

Plaintiffs, and the approximately 150,000 signatures can proceed to verification with the

Defendant.

       Arkansas statutes recognize the need for expedited review of ballot petitions by the

Supreme Court and directs it to “make every effort to reach a decision in advance of the election

at which the proposed measure would be considered.” Ark. Code. Ann. § 7-9-112. Similarly,

when ballot access deadlines are imminent, federal courts routinely grant motions to expedite so

that matters can be resolved in advance of filing deadlines. See Bergland v. Harris, 767 F.2d

1551, 1555 (11th Cir. 1985) (granting motion to expedite hearing and consideration of the case),



                                                 1
 Case 5:20-cv-05163-TLB Document 6                 Filed 09/02/20 Page 2 of 3 PageID #: 111




Erard v. Johnson, 905 F. Supp. 2d 782, 788 (E.D. Mich. 2012) (granting motion to expedite

briefing), Poindexter v. Strach, 324 F. Supp. 3d 625, 627 (E.D.N.C. 2018) (granting motion to

expedite consideration of a preliminary injunction), Wood v. Quinn, 104 F. Supp. 2d 611, 617

(E.D. Va.), aff'd, 230 F.3d 1356 (4th Cir. 2000) (granting expedite motion for summary

judgment).

       Plaintiffs filed their Complaint, Motion for Preliminary Injunction, and Brief in Support

of the Motion for Preliminary Injunction in this matter on September 2, 2020. ECF Nos. 3-4. The

regular briefing schedule for a motion in this Court would allow defendants fourteen days to file

their Opposition and then Plaintiffs a further seven days to file their response. L.R. 7.2. If this

schedule is followed, the briefing on the Motion for Preliminary Injunction will not be complete

until September 23, 2020, four days after the federally required deadline for the sending of

ballots under the 52 U.S.C. § 20302(a)(8).

       If this Court does not act before September 19, 2020, the Defendant may remove the

CRC Petition and the OPA Petition from the ballots, in violation of Plaintiffs’ First and

Fourteenth Amendment rights.

       WHEREFORE, Plaintiffs respectfully request that the Court grant their Motion to

Expedite Briefing on the Preliminary Injunction Motion, in accordance with the dates requested,

or at such time as this Court deems proper.


Date: September 2, 2020

Respectfully submitted,

 David A. Couch                                       /s/ Ruth M. Greenwood
 DAVID A. COUCH, PLLC                                 Ruth Greenwood*
 1501 North University Ave                            CAMPAIGN LEGAL CENTER
 Suite 228                                            125 Cambridgepark Drive
 Little Rock, AR 72207                                Cambridge, MA 02140



                                                  2
 Case 5:20-cv-05163-TLB Document 6     Filed 09/02/20 Page 3 of 3 PageID #: 112




 (501) 661-1300                            rgreenwood@campaignlegal.org
 arhog@icloud.com                          (202) 560-0590

                                           Christopher Lamar*
                                           CAMPAIGN LEGAL CENTER
                                           1101 14th Street NW, Suite 400
                                           Washington, DC 20005
                                           (202) 736-2200
                                           rweiner@campaignlegal.org
                                           mgaber@campaignlega.org
                                           clamar@campaignlegal.org

* Pro hac vice admission forthcoming




                                       3
